DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 05/27/2022.
Claims 1-20 are pending.

Information Disclosure Statement

The information disclosure statement filed 06/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,678,605 B2 (hereafter ‘605). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant invention is anticipated by claim 8 of the US Patent No. ‘605. Following table illustrate the obvious type double patenting.

Instant Invention
US 10,678,605 B2 (‘605)
1. A method, comprising: 
8. A method of downloading content with multiple different threads, comprising: 
detecting, by a client device, a user interaction with an interactive item 

detecting, by a client device, a user interaction with an interactive item that is presented by a native application executing on the client device, 
including a first resource locator for a first network domain that provides a first electronic resource and 
the interactive item including a first link to a first electronic resource (i) different from the native application and 
a second resource locator for a second network domain that provides browser cookies to client devices, 
(ii) provided by a first network domain and a second link to a second network domain that provides browser cookies to client devices, 
wherein the first network domain is different from the second network domain; 


wherein the second network domain is different from the first network domain;
in response to detecting the user interaction with the interactive item that includes the first resource locator and the second resource locator: 
in response to detecting the user interaction with the interactive item that includes both the first link and the second link, 

executing, by the client device, a first processing thread that obtains the first electronic resource from the first network domain and presents the first electronic resource; and 
downloading and storing a browser cookie of the second domain and reducing latency in presenting the first electronic resource at the client device, including: 
executing, by the client device and in parallel with the first processing thread, a second processing thread that obtains a browser cookie from the second network domain.
executing, by the client device, a first processing thread that: 

requests, from the second network domain, a second electronic resource for downloading the browser cookie of the second domain; and 

loads the second electronic resource at the client device and, in response to the loading, stores the browser cookie of the second network domain at the client device; 

executing, by the client device and in parallel with the first processing thread without waiting for the first processing thread to complete, a second processing thread that: 

requests the first electronic resource from the first network domain; and 

presents the first electronic resource.

 


As illustrated in above table, Claim 1 of the instant application are rejected on over claim 1 of US Patent No. ‘605. All matching elements of the claim limitations appear in Bold while non-matching elements of the claim limitations are not bolded. It is clear that all the elements of the claims 1 of the instant application are to be found in claim 8 of the US Patent (‘605). The difference between the instant application claim 1 and the claim 8 of US Patent (‘605) lies in the fact that the patented claim includes many more elements and is thus much more specific. Thus the invention of claim 8 of the patent (‘605) is in effect a “species” of the “generic” invention of the application claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 1 of the instant invention is anticipated by claim 8 of the US Patent ‘605, it is not patentably distinct from claim 6 of the US Patent ‘605.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.


The following claim language is not clearly understood:

Claim 1 lines 3-5 recites “interactive item including a first/second resource locators” and later in lines 8-9 recites “in response to detecting the user interaction with the interactive item”. It is unclear if the response is due to the detection of the user interaction with the first resource locator or second resource locator or either or both. 
Claims 10 and 19 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunenfeld  et al. (US 2009/0171950 A1, hereafter Lunenfeld)  in view of Martin (US  2016/0261699 A1).

Martin was cited in the last office action and in the IDS filed on 06/10/2020.


As per claim 1, Lunenfeld teaches the invention substantially as claimed including a method, comprising:
detecting, by a client device, a user interaction with an interactive item ([0930] browsers for interactive technology [0993] sensors, interactive [1014] client-server, interactive, gathering/analyzing data) displayed within a particular electronic resource ([0530] browser [0930] browser for interactive technology [0217] fig. 5B request form, name/links for service and/information [0111] advertisements and/or links, browsers with multiple interactive items), the interactive item including a first resource locator for a first network domain comprising one or more first servers that provide a first electronic resource ([0220] user interface, queries, QQ_1…QQnm 53 different servers address AQ_n1…AQnm, typical sever addresses, hotbot, WebCrawler, lookSmart, Yahoo, URLs per search engine [0011] client-server, queries, sites and/or servers, network) and a second resource locator for a second network domain comprising one or more second servers that provide browser cookies to client devices ([0220] user interface, queries, QQ_1…QQnm 53 different servers address AQ_n1…AQnm 54, typical sever addresses, hotbot, WebCrawler, lookSmart, Yahoo, URLs per search engine [0011] client-server, queries, sites and/or servers, network), wherein the first network domain is different from the second network domain ([0220] different server addresses, hotbot, WebCrawler, lookSmart, Yahoo i.e. different domain); 
in response to detecting the user interaction with the interactive item that includes the first resource locator and the second resource locator ([0220] completed service/information entry request forms, queries, return the type user response, typical service and/or information response form at the user interface fig. 2 UR 37 [0220] different queries 53 different address 54 ): 
executing, by the client device, a first processing thread that obtains the first electronic resource from the first network domain and presents the first electronic resource ([0011] clients-server, multi-tasking, multiple simultaneous searching [0838] obtaining information, from multiple sites/servers and/or sources, network. parallel, client-server, multitasking, perform multiple simultaneous requests, same and/or different sites/clients [0842] clients, multiple requests, servers, simultaneously, parallel [0851] presents the results [0852] parallel processes i.e. threads); and 
executing, by the client device and in parallel with the first processing thread, a second processing thread that obtains a browser cookie from the second network domain ( ([0011] clients-server, multi-tasking, multiple simultaneous searching [0838] obtaining information, from multiple sites/servers and/or sources, network. parallel, client-server, multitasking, perform multiple simultaneous requests, same and/or different sites/clients [0842] clients, multiple requests, servers, simultaneously, parallel [0851] presents the results [0852] parallel processes i.e. threads).
	Lunenfeld doesn’t specifically teach server that provide browser cookie and executing by the client device a second processing thread that obtains a browser cookie.

Martin, however, teaches server that provide browser cookie ([0022] second domain network data server, response, send second domain response including second domain cookie) and executing by the client device a second processing thread that obtains a browser cookie (fig. 4 obtain second cookie from second network data server 430 ([0061] order of execution , two or more blocks, may be executed concurrently or with partial concurrence figs 2-4).

It would have been obvious to one of ordinary skills before the effective filing date of the claimed invention to combine the teachings of analogous (Lunenfeld [0004] Martin: abstract) prior art of Lunenfeld with the teachings of Martin server providing the cookie and client obtaining the cookie provided by the server to improve efficiency (Lunenfeld [0845] Martin: abstract) and allow server that provide browser cookie and executing by the client device a second processing thread that obtains a browser cookie to the method of Lunenfeld as in the instant invention. 

 
As per claim 2, Lunenfeld teaches wherein executing the first processing thread comprises causing a web browser to present the first electronic resource ([0842] clients, multiple requests, servers, simultaneously, parallel [0851] presents the results [0852] parallel processes, presents the results i.e. threads).  

As per claim 3, Martin teaches wherein the browser cookie is specific to the second network domain and the web browser prevents domains other than the second network domain from accessing the browser cookie ([0022] first domain cookies, inaccessible to the server in the second domain).

 As per claim 4, Lunenfeld teaches the first network domain being different from the second network domain ([0220] different server addresses, hotbot, WebCrawler, lookSmart, Yahoo i.e. different domain).
 Martin teaches the remaining claim elements of wherein the web browser prevents the first network domain from providing and accessing browser cookies of the second network domain in response to the first network domain being different from the second network domain ([0022] first domain cookies are inaccessible to the server in the second domain [0009] domain attribute, foo.com [0017] bar.com).

As per claim 5, Lunenfeld teaches the third party ([0513] third parties) being different from a user of the client device (fig. 1 users 12 clients 16) and a publisher entity that publishes the first electronic resource ([0280] author, publisher).
Martin teaches remaining claim elements of the browser cookie is a third-party cookie provided by a third party associated with the second network domain (fig 1 computing device 109 cookie transfer service 139 [0028] [0028] server, operated, third party [0020] transfer of cookie data from the first domain to second domain i.e. third party relative to the first domain client/server), the web browser prevents third-party cookies from being downloaded from domains other than the second network domain associated with the third party ([0022] first domain cookies are inaccessible to the server in the second domain [0009] domain attribute, foo.com [0017] bar.com ); and 
the web browser allows the second network domain associated with the third party to download third party cookies provided by the third party to the client device ([0021] the second domain network data server 145 is addressed by a subdomain of the second domain, e.g., "cookie-transfer.bar.com" ).  

As per claim 6, Lunenfeld teaches 
detecting the user interaction comprises detecting the user interaction at a user interface of a native application that presents the interactive item ([0786] web application [0930] browsers for interactive technology [0993] sensors, interactive [1014] client-server, interactive, gathering/analyzing data [0220] fig. 12 user interface, queries, QQ_1…QQnm 53 different servers address AQ_n1…AQnm, typical sever addresses, hotbot, WebCrawler, lookSmart, Yahoo, URLs per search engine [0011] client-server, queries, sites and/or servers, network); and 
executing the second processing thread comprises loading a second electronic resource in an in-application browser frame of the native application ([0011] clients-server, multi-tasking, multiple simultaneous searching [0838] obtaining information, from multiple sites/servers and/or sources, network. parallel, client-server, multitasking, perform multiple simultaneous requests, same and/or different sites/clients [0842] clients, multiple requests, servers, simultaneously, parallel [0851] presents the results [0852] parallel processes i.e. threads [0786] web application [0930] browsers for interactive technology fig. 5B separate browser frame for advertisement).  

As per claim 7, Lunenfeld teaches wherein the in-application browser frame ([0786] web application [0930] browsers for interactive technology fig. 5B separate browser frame for advertisement).
Martin teaches remaining claim elements of wherein the browser frame shares with the web browser application a web browser cookie jar that handles the browser cookie ([0002] cookies, network site, one domain, read only by network sites under that domain [0009] cookies, name-value, stored, browser, presented to qualifying websites [0010] sharing, cookies, information, between different domain, all the cookie transfer service under both of the domains, thereby providing the service with the cookies from the source domain in the first call and obtaining the cookies for the destination domain in the second call).  

As per claim 9,  Lunenfeld teaches detecting an occurrence of a pre-specified user action after presentation of the first electronic resource ([0217] figs. 5A-B, service/request form [0219] fig. 11 completed service and/or information entry request forms [0930] browsers for interactive technology [0993] sensors, interactive [1014] client-server, interactive, gathering/analyzing data), the pre-specified user action occurring using a given electronic resource ([0219] fig. 11 completed service and/or information entry request forms [0930] browser, interactive); 
transmitting, data specifying the occurrence of the pre-specified user action to a server of the second network domain ([0773] client server multitasking system, sends, user requests, servers [0044] parsing, processing, formatting, information request, making request, server).

Lunenfeld doesn’t specifically teach obtaining data from the stored browser cookie, the obtained data including at least one of (i) data related to first electronic resource, (ii) data related to the user interaction with the interactive item, or (iii) data related to the interactive item; and transmitting, using a web beacon of the given electronic resource the data obtained from the browser cookie to a server.
Martin, however, teaches obtaining data from the stored browser cookie ([0032] data, cookie cache, unique identifier, data obtained [0033] browser, make, second domain request, browser present unique identifier, loads the data from the first domain cookies), the obtained data including at least one of (i) data related to first electronic resource ([0033] loads data from the first domain), (ii) data related to the user interaction with the interactive item ([0029] request, cookie, invisible object), or (iii) data related to the interactive item ([0031] ); and
transmitting, using a web beacon of the given electronic resource the data obtained from the browser cookie to a server ([0014] transfer cookies, one domain to another domain, transfer code correspond to invisible object e.g. 1X1 pixel transparent gif ).

Claim 10 recites a system, comprising: a data processing apparatus; and a memory storage apparatus in data communication with the data processing apparatus, the memory storage apparatus storing instructions executable by the data processing apparatus and that upon such execution cause the data processing apparatus to perform operations similar to claim 1. Therefore, it is rejected for the same rational.

Claim 11 recites the system limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 12 recites the system with limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 13 recites the system with limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 14 recites the system with limitations similar to those of claim 5. Therefore, it is rejected for the same rational.
Claim 15 recites the system with limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 16 recites the system with limitations similar to those of claim 7. Therefore, it is rejected for the same rational.
Claim 18 recites the system with limitations similar to those of claim 9. Therefore, it is rejected for the same rational.
Claim 19 recites a non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 20 recites the non-transitory computer storage medium of claim 19 with limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lunenfeld  in view of Martin, as applied to above claims, and further in view of Koo et al. (US 2015/0143244 A1, hereafter Koo).

Koo was cited in the last office action.

As per claim 8, Lunenfeld teaches detecting a user return from the web browser to the native application ([0786] web application [0930] browsers for interactive technology [0993] sensors, interactive [1014] client-server, interactive, gathering/analyzing data [0220] fig. 12 user interface, queries, QQ_1…QQnm 53 different servers address AQ_n1…AQnm, typical sever addresses, hotbot, WebCrawler, lookSmart, Yahoo, URLs per search engine [0011] client-server, queries, sites and/or servers, network).

Lunenfeld and Martin, in combination, do not specifically teach in response to detecting the user return, removing the in-application browser frame from the native application.

Koo, however, teaches in response to detecting the user return ([0088] receive user input [0090] user input, tap/pattern drawn/shake/fingerprint/voice input fig. 7 712 714-No), removing the in-application browser frame from the native application ([0091] if the user input do not match the confirmation activation action, process moves to block 702, continue execution of the native application fig 7 702 [0088] providing a visible/invisible overlay on the display [0092] native application display configuration utility i.e. non-matching activation action would not display configuration utility and execute native application).
It would have been obvious to one of ordinary skills before the effective filing date of the claimed invention to combine the teachings of analogous prior art of Lunenfeld and Martin with the teachings of Koo of  not displaying the configuration utility if the user input doesn’t match activation confirmation to improve efficiency and allow in response to detecting the user return, removing the in-application browser frame from the native application to the method of Lunenfeld and Martin as in the instant invention. 
Claim 17 recites the system of with limitations similar to those of claim 8. Therefore, it is rejected for the same rational.


Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to Arguments
NPL cited in the IDS previously filed on 06/10/2020 has not been considered due to the absence of copy for the NPL # 47-52.
The previous double patenting rejection has been maintained until the time of allowance.
The previous 35 U.S.C. 112(b) rejections have been withdrawn. However, some new rejections have been made.
Applicant's arguments filed on 05/27/2022 have been fully considered but they are moot in view of new ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eriksen; Bjorn Marius Aamodt (US-20060156387-A1) Methods and systems for opportunistic cookie caching
LIANG; Jie (US-20160173567-A1) Method And Apparatus For Resource Downloading Over A Network From Multiple Sources
Rapoport; Neal D. (US-20090055908-A1) Apparatus and method for accessing user cookies between network domains
Wasiq; Muhammad (US-10243957-B1) Preventing leakage of cookie data
Zhang; Lizhong (US-20100198911-A1) Web Access Using Cross-Domain Cookies

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00 Hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195